Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dave Andrae Taylor challenges the district court’s orders rejecting his efforts to revisit an earlier order denying his motion *827for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). Because the district court lacked the authority to revisit its earlier § 3582 order, we affirm.* See United States v. Goodwyn, 596 F.3d 233, 235-36 & n. * (4th Cir.), cert. denied, — U.S. —, 130 S.Ct. 3530, 177 L.Ed.2d 1110 (2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Taylor also noted an appeal from the district court’s order denying his motion for recusal. By failing to challenge this order in his informal brief, Taylor has forfeited review of this order. See 4th Cir. R. 34(b) (“The court will limit its review to the issues raised in the informal brief.”).